Exhibit 99.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, D. Grant Macdonald, Chief Executive and Financial Officer of Online Consortium Corp (the Company), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that to the best of my knowledge: (1) the Quarterly Report on Form10-QSB of the Company for the quarter ended April 30, 2003 (the Report) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Glenn P. Russell Glenn P. Russell Chief Executive Officer May 5, 2003
